Carpenter, J.
The respondent brought his action against the petitioner returnable before a justice of the peace. The only service was by leaving a copy of the process at the petitioner’s place of residence in Thomaston. At that time he was confined in the Retreat for the Insane in Hartford; and neither he, nor any one in his behalf, received any notice of the pendency of the suit, and no one appeared to defend. The l'espondent obtained a i judgment for one hundred dollars damages, and for fifteen dollars and thirty-seven cents costs of .suit, on which execution issued. The petitioner obtained *193a decree in the Superior Court permanently restraining the respondent from serving and collecting the execution. The record is brought before this court by a motion in error.
1. It is objected that the decree is erroneous for the reason that there is adequate remedy at law; that is, that the judgment against the petitioner might have been reversed on a writ of error. It is true a writ of error; if served before the officer commenced the service of the execution, would have operated as a supersedeas. It does not appear whether service of the execution had actually been commenced or not, nor does it clearly appear that a writ of error could have been served so as to operate as a supersedeas; and as it is manifestly inequitable and unjust that a judgment obtained without notice to the defendant should be enforced, we are of the opinion that it is not clear that the remedy at law is adequate and complete, and that the judgment ought not to be reversed for that reason.
2. It is next objected that parol evidence to prove that the petitioner, the defendant in the action at law, had no notice of the suit, was inadmissible. This objection is not well taken. Parol evidence is admissible in such cases to prove ■ that the defendant had no notice on a plea in abatement, a* writ of error for error in fact not apparent on the record, and. on a petition in chancery to set aside the judgment.
3. It is further objected that this is in effect a petition for • a now trial, and that it is incumbent on the petitioner to show • that he has a good defense to the action at law; and further,. that the principles which govern courts of equity in granting, or refusing new trials, are applicable to this case.
In this we think the respondent’s counsel are mistaken. In such cases, usually if not always, the party seeking relief inequity had notice of the suit, and was heard, or might have been heard, before the rendition of the judgment. The court acquired jurisdiction of the cause by legal service of the process; and there is every presumption that the proceedings were legal and regular, and that the judgment was just and equitable, until the contrary affirmatively appears. Not so in the present case. The defendant in the action at law had no *194notice and lias not had his day in court. The judgment is in effect void, and there is no presumption in favor of the judgment creditor. Positive law requires that a defendant shall have legal notice of the suit, and a reasonable opportunity to appear and defend before a judgment against him can be legally obtained; and neither reason nor sound policy will require a defendant against whom a judgment has been obtained without notice, to try the merits of the cause on a petition in chancery to set aside the judgment.
This is also an answer to another claim made by the respondent—that his cause of action is merged in the judgment, and that he is deprived of his judgment by the decree. There can be no merger in a judgment which is void for want of jurisdiction over the parties. This case differs from the case of Goodsell v. Olmstead, 42 Conn., 354. In that case the court had jurisdiction, and the judgment was not void. It was just and equitable as to a part of the amount, and fraudulent as to the balance. This court held that the judgment creditor should not be restrained from collecting on that judgment the amount justly due. In this case, the fact being established that there was no notice, the judgment becomes and should be declared void in toto. We see no reason why a court of equity should give effect to it, or any part of it.
4. One other question remains to be considered; and that is, whether the Superior Court lias jurisdiction of this petition. On this point a majority of the court feel constrained to reverse the judgment of the court below. The statute provides that “all causes in equity wherein the matter in demand does not exceed five hundred dollars,” &c., “shall be brought to the Court of Common Pleas,” and “all causes wherein the matter in demand exceeds five hundred dollars shall be brought to the Superior Court.” Gen. Statutes, page 413, secs. 2, 8. The question turns upon the construction of the phrase “matter in demand.” It is contended that it applies only to those cases in which the petitioner seeks to recover a given sum of money; and has no application to a-case like this, in which he resists the payment of an unjust demand.
*195We think this construction is too narrow. The statute, thus construed, furnishes a rule in a limited number oí cases only, as comparatively few petitions are brought simply to recover money. Many are brought to aid the petitioner in resisting the payment of money, and it is quite as important to furnish a rule of jurisdiction in the latter cases as in the former. Nearly all petitions relate to money or to property which has a specified or ascertainable value. Such money or property constitutes the matter in dispute or controversy, and wo think the legislature used the words u matter in demand” in this broad sense, meaning thereby the pecuniary value of the matter in controversy. There may be cases to which this test cannot be applied, but this is not one of them.
This construction is in harmony with other provisions of the statute. In the 2d section there is a proviso, that “ bills in equity for relief ^against any cause depending, or judgment rendered in the Superior Court, shall be brought to said court exclusively.” Here is a clear implication that but for this proviso the general test, “matter in demand,” would be applied to bills for relief against judgments rendered by, and causes ponding in, the Superior Court. If so applied the matter in demand must mean the amount of the judgment rendered or the amount demanded in the pending action. It is difficult to see how any other meaning can be attached to it.
So also iir petitions for foreclosure and to redeem mortgaged premises. Neither are strictly and technically petitions to recover money. The object of the one is, in terms, to obtain permission to pay money and remove an incumbrance from property. The object of the other is to cut off the right to redeem unless the debtor redeems within a limited time. The decree does not necessarily nor usually compel him to pay, but payment is at his option. In these cases there was a question whether the value of the property mortgaged or the amount of the debt determined the jurisdiction; and if the latter, a further question arose whether the amount of the debt, including accrued interest, or the amount described in the mortgage, should be the test. To settle these questions it was provided by statute that “ the amount of the debt or *196liability secured by such mortgage or lien, as described in the mortgage or certificate of lien, shall be deemed to be the amount of the matter in demand.” Here the legislature uses these words, “matter in demand,” in the broad sense for which we contend. It is not satisfactory to say that this section was designed to make, these words applicable to such cases. The obvious construction and meaning of the whole section is to provide that the debt, as described in the mortgage, rather than the property mortgaged, should be regarded as the matter in demand.
The matter in demand therefore in this suit is the amount of the judgment debt—one hundred and fifteen dollars and thirty-seven cents. That being less than five hundred dollars, the case is within the jurisdiction of the Court of Common Pleas, and on that ground alone the decree is erroneous.
In this opinion Pardee and Granger, Js., concurred. Pare, O. J., and Loomis, J., while concurring upon all the other points,' were of opinion that' the Superior Court had jurisdiction.